Exhibit 10.7

EXECUTION COPY

AMENDMENT NUMBER TEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of July 2, 2013,

among

PENNYMAC LOAN SERVICES, LLC,

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

This AMENDMENT NUMBER TEN (this “Amendment Number Ten”) is made this 25th day of
August, 2017, among PENNYMAC LOAN SERVICES, LLC a Delaware limited liability
company, as seller (“Seller”), MORGAN STANLEY BANK, N.A., a national banking
association, as buyer (“Buyer”) and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC, a New York limited liability company, as agent for Buyer (“Agent”), to the
Master Repurchase Agreement, dated as of July 2, 2013, among Seller, Buyer and
Agent, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller, Buyer and Agent have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer and Agent that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Repurchase Document and no Default or Event of Default has occurred
and is continuing under the Agreement or any other Repurchase Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.     Amendment.  Effective as of August 25, 2017 (the “Amendment
Effective Date”),

(a)        the defined term “Committed Amount” in Section 1.01 of the Agreement
is hereby amended to read in its entirety as follows:

“Committed Amount” shall mean $175,000,000.

(b)        the defined term “Termination Date” in Section 1.01 of the Agreement
is hereby amended to read in its entirety as follows:

“Termination Date” shall mean August 24, 2018 or such earlier date on which this
Repurchase Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

(c)        Section 1.01 of the Agreement is hereby further amended by adding the
definitions of “Anti-Terrorism Laws,” “Covered Entity,” “Executive Order,”
“Non-Exempt Person,” “OFAC,” “Prohibited Jurisdiction,” “Prohibited Person,”
“Reportable Compliance Event,” “Sanctioned Country,” “Sanctioned Person” and
“U.S. Person” in the appropriate alphabetical order as follows:

 

 





--------------------------------------------------------------------------------

 



“Anti-Terrorism Laws” shall mean any Requirements of Law relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, and any regulation, order, or directive promulgated,
issued or enforced pursuant to such Requirements of Law, all as amended,
supplemented or replaced from time to time.

 “Covered Entity” shall mean (a) the Seller and its respective Subsidiaries, all
owners of the foregoing and all brokers or other agents of the Seller acting in
any capacity in connection with the Servicing Agreement and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above.  For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 “Executive Order” shall mean Executive Order 13224 -- Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.

 “Non-Exempt Person” shall mean any Person other than a Person who is either (a)
a U.S. Person or (b) has provided for the relevant year such duly-executed
form(s) or statement(s) which may, from time to time, be prescribed by law and
which, pursuant to applicable provisions of (i) any income tax treaty between
the United States and the country of residence of such Person, (ii) the Code, or
(iii) any applicable rules or regulations in effect under clauses (a) or (b)
above, permit the Servicer to make such payments free of any obligation or
liability for withholding.

 “OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 “Prohibited Jurisdiction” shall mean any country or jurisdiction, from time to
time, that is the subject of a prohibition order (or any similar order or
directive), sanctions or restrictions promulgated or administered by any
Governmental Authority of the United States.

 “Prohibited Person” shall mean any Person:

(i)         listed in the Annex to the Executive Order, or otherwise subject to
the provisions of, the Executive Order;

(ii)        that is owned or controlled by, or acting for or on behalf of, any
person      or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii)       with whom the Buyer is prohibited from dealing or otherwise engaging
in any transaction by any terrorism or money laundering law, including the
Executive Order;

(iv)       that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;





2

--------------------------------------------------------------------------------

 



(v)        that is named as a “specially designated national and blocked person”
on the most current list published by the OFAC at its official website,
http://www.treas.gov.ofac/t11sdn.pdf or at any replacement website or other
replacement official publication of such list; or

(vi)       that is an Affiliate of a Person listed above.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Laws.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Laws.

“U.S. Person” shall mean (1) a citizen or resident of the United States, (2) a
corporation or partnership organized in or under the laws of the United States
or any state or the District of Columbia (other than a partnership that is not
treated as a United States person under any applicable Treasury regulations),
(3) an estate the income of which is includible in gross income for United
States tax purposes, regardless of its source, or (4) a trust if a court within
the United States is able to exercise primary supervision over the
administration of the trust and one or more United States persons have authority
to control all substantial decisions of the trust.  Notwithstanding the
preceding sentence, to the extent provided in regulations, certain trusts in
existence on August 20, 1996, and treated as United States persons prior to such
date that elect to continue to be so treated also will be considered United
States persons.

(d)        Section 6.10 of the Agreement is hereby amended to read in its
entirety as follows:

6.10      Investment Company Act.  Neither the Seller, the Servicer nor any of
their Subsidiaries is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.  Each of Seller and Servicer (i) has been structured so as not to
constitute, and is not, a “covered fund” for purposes of Section 619 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Volcker Rule”),
and (ii) is relying upon an exception or exemption from the registration
requirements of the Investment Company Act other than those set forth in
Sections 3(c)(1) and 3(c)(7) of the Investment Company Act

(e)        Section 6.12 of the Agreement is hereby amended to read in its
entirety as follows:

6.12      Chief Executive Office/Jurisdiction of Organization.  On the Effective
Date, the Seller’s chief executive office and operational facilities were
located at 6101 Condor Drive, Moorpark, California 93021. As of August 25, 2017
the Seller’s chief executive office and operational facilities are located at
3043 Townsgate Road, Westlake Village, California 91361. On the Effective Date,
the Seller’s jurisdiction of organization is the state of Delaware.





3

--------------------------------------------------------------------------------

 



(f)        Section 6 of the Agreement is hereby amended by adding new Sections
6.35, 6.36, 6.37 and 6.38 to the end thereof as follows:

 

6.35      USA Patriot Act; OFAC.  Neither the Seller nor any of its Affiliates
is a Prohibited Person and the Seller is in full compliance with all applicable
orders, rules, regulations and recommendations of OFAC.  Neither the Seller nor
any of its members, directors, executive officers, parents or Subsidiaries: (1)
is subject to U.S. or multilateral economic or trade sanctions currently in
force; (2) is owned or controlled by, or acts on behalf of, any governments,
corporations, entities or individuals that are subject to U.S. or multilateral
economic or trade sanctions currently in force; (3) is a Prohibited Person or is
otherwise named, identified or described on any blocked persons list, designated
nationals list, denied persons list, entity list, debarred party list,
unverified list, sanctions list or other list of individuals or entities with
whom U.S. Persons may not conduct business, including but not limited to lists
published or maintained by OFAC, lists published or maintained by the U.S.
Department of Commerce, and lists published or maintained by the U.S. Department
of State.  The Seller has established an anti-money laundering compliance
program as required by all applicable anti-money laundering laws and
regulations, including, without limitation, the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”) (collectively,
the “Anti-Money Laundering Laws”).

6.36      Anti-Money Laundering.  The Seller has complied with all applicable
Anti-Money Laundering Laws, has conducted the requisite due diligence in
connection with the acquisition of each Mortgage Loan for purposes of the
Anti-Money Laundering Laws, and will maintain sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws; no
Mortgage Loan is subject to nullification pursuant to the Executive Order 13224
or the regulations promulgated by OFAC (the “OFAC Regulations”) or in violation
of the Executive Order or the OFAC Regulations, and no Mortgagor is subject to
the provisions of the Executive Order or the OFAC Regulations or listed as a
“blocked person” for purposes of the OFAC Regulations.

6.37      Non-Exempt Person. The Seller is not a Non-Exempt Person.

6.38      Anti-Money Laundering/International Trade Law Compliance. At all times
until this Repurchase Agreement has been terminated and all Repurchase
Obligations hereunder have been paid in full: (A) no Covered Entity (1) is a
Sanctioned Person; (2) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (3) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (4) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law; (B) the proceeds of any
Repurchase Document will not be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any law; (C) the funds used to pay the
Servicer or the Buyer are not derived from any unlawful activity; and (D) each
Covered Entity is in compliance with, and no Covered Entity engages in any
dealings or transactions prohibited by, any Requirements of Law, including but
not limited to any Anti-Terrorism Laws. The Seller covenants and agrees that it
shall immediately notify the Buyer in writing upon the occurrence of a
Reportable Compliance Event.

(g)        Section 7.14 of the Agreement is hereby amended to read in its
entirety as follows:





4

--------------------------------------------------------------------------------

 



7.14      Maintenance of Tangible Net Worth.  The Seller shall not permit its
Tangible Net Worth to be less than  $500,000,000.

(h)        Section 7.16 of the Agreement is hereby amended to read in its
entirety as follows:

7.16      Maintenance of Profitability.  The Seller shall not permit Net Income
(before income taxes), generated over a consecutive three month period, measured
on the last day of each fiscal quarter, to be less than $1.00 for two (2) or
more consecutive fiscal quarters.

(i)         Section 7.18 of the Agreement is hereby amended to read in its
entirety as follows:

7.18      Maintenance of Liquidity.  The Seller shall ensure that, as of the end
of each calendar month, it has unencumbered Cash Equivalents in an amount of not
less than $40,000,000.

(j)         Section 7 of the Agreement is hereby amended by deleting Section
7.22 in its entirety and replacing it with the following:

7.22      OFAC.  At all times throughout the term of this Repurchase Agreement,
the Seller (a) shall be in full compliance with all applicable orders, rules,
regulations and recommendations of OFAC and (b) shall not permit any Mortgage
Loans to be maintained, insured, traded, or used (directly or indirectly) in
violation of any United States statutes, rules or regulations, in a Prohibited
Jurisdiction or by a Prohibited Person.

SECTION 2.      Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

SECTION 3.      Effectiveness.  This Amendment Number Ten shall become effective
as of the date that the Agent shall have received (a) counterparts hereof duly
executed by each of the parties hereto and(b) counterparts of that certain
Amendment Number Ten to the Pricing Side Letter, dated as of the date hereof,
duly executed by each of the parties thereto.

SECTION 4.      Fees and Expenses.  Seller agrees to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Ten (including all reasonable fees and out
of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in accordance
with Section 13.04 and 13.06 of the Agreement.

SECTION 5.      Representations.  Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Ten, Seller is in full compliance with all of the terms and conditions of
the Agreement and each other Repurchase Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other
Repurchase Document.

SECTION 6.      Binding Effect; Governing Law.  THIS AMENDMENT NUMBER TEN SHALL
BE BINDING AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  THIS AMENDMENT NUMBER TEN SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).





5

--------------------------------------------------------------------------------

 



SECTION 7.      Counterparts.  This Amendment Number Ten may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 8.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Ten need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 



6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Ten to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC LOAN SERVICES, LLC

 

(Seller)

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

Name:

Andrew S. Chang

 

Title:

Senior Managing Director

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

(Buyer)

 

 

 

 

 

 

 

By:

/s/ Sajid Zaidi

 

Name:

Sajid Zaidi

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

(Agent)

 

 

 

 

 

 

 

By:

/s/ Christopher Schmidt

 

Name:

Christopher Schmidt

 

Title:

Vice President

 

Amendment Number Ten to Master Repurchase Agreement

--------------------------------------------------------------------------------